CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 1 of 51




            EXHIBIT 1
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 2 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 3 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM




                                     /s/ V. John Ella


                                     jella@trepanierlaw.com




                                 www.trepanierlaw.com
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 4 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM




                                     /s/ V. John Ella
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 5 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 6 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 7 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 8 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                  Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 9 of 51      State of Minnesota
                                                                    6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 10 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 11 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 12 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 13 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 14 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 15 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM




                                     /s/ V. John Ella


                                     jella@trepanierlaw.com




                                 www.trepanierlaw.com




                             Pro Hac Vice Motion to be submitted




                                     /s/ V. John Ella
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 16 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 17 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 18 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 19 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 20 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 21 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 22 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 23 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 24 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 25 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 26 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 27 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 28 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 29 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 30 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 31 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 32 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 33 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 34 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 35 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 36 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 37 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 38 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 39 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 40 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 41 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 42 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 43 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 44 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 45 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 46 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 47 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 48 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 49 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 50 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
                           27-CV-21-7708
                                                                   Filed in District Court
CASE 0:21-cv-01580-WMW-DTS Doc. 1-1 Filed 07/08/21 Page 51 of 51      State of Minnesota
                                                                     6/17/2021 9:57 AM
